Title: To George Washington from Henry Knox, 11 September 1782
From: Knox, Henry
To: Washington, George


                        Sir
                            West Point 11th Sepr 1782
                        
                        I cannot omit, informing your Excellency, of the conduct of the Contractors, in issuing provisions to this Garrison. It appears very extraordinary, and yet it has been practiced since the 20th of July. When I first received the information, I supposed it must have originated in a mistake, but upon examining Mr Forsyth, the issuing Commissary here, he says the probability of a mistake on the part of the Contractors is precluded, as all his receipts of the deliveries the last Month, have been long since given to them, without any intimation of the impropriety respecting  the vouchers; and that he has acted in conformity to the enclosed orders.If there has been any alteration in the Contract for this Garrison made last December, and an explanation in January, it would have been proper to have communicated the matter to your Excellency. I have understood, that the price of a Ration for the moving Army is greater than for West Point, but I do not know exactly how-much—I beg your Excellency’s speedy direction as I shall not venture to take any Steps without having the fullest information. I have the honor to be with the highest respect, Your Excellency’s Obdt servt
                        
                            H. Knox
                        
                    